Citation Nr: 0205202	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  98-12 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for multiple myeloma, for 
purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

The veteran had active service from May 1945 to January 1947.  
He died in August 1996; the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a December 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The evidence in the file at the time of the veteran's 
death did not support entitlement to service connection for 
multiple myeloma.


CONCLUSION OF LAW

The requirements for accrued benefits are not met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5121 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.1000 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's claim for service 
connection for multiple myeloma, for purposes of accrued 
benefits.  The appellant maintains that the veteran suffered 
the onset of multiple myeloma as a result of exposure to DDT 
and radiation while serving in Japan in 1946.

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 1 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) (West Supp. 
2001).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  This law and its 
implementing regulations set forth, in pertinent part, 
requirements for assisting a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits.

The Board finds that even though this law was enacted during 
the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the appellant 
in proceeding with this appeal, as the requirements under the 
new law have been met.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the appellant).

In the present case, although the RO did not specifically 
address or explain the VCAA to the appellant, it informed her 
of the reasons for denying her claim, as well as the evidence 
necessary to substantiate it.  The RO made satisfactory 
efforts to ensure that all relevant evidence was associated 
with the claims file.  All relevant and available medical 
records were obtained.  

Efforts were made by the RO to obtain the veteran's service 
medical records, and notification of their unavailability was 
received by the National Personnel Records Center.  In light 
of the absence of service medical records, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)(the BVA has 
a heightened duty in a case where the service medical records 
are presumed destroyed).  The analysis of the appellant's 
claim was undertaken with these duties and obligations in 
mind.

The Board finds that the absence of the veteran's service 
medical records is not prejudicial to the appellant.  With 
respect to the duty to assist, the Board notes that the 
veteran, in a June 1996 communication, indicated that he did 
not have copies of his service records, with the exception of 
his separation papers.  The Board is not aware of any further 
avenues, which might prove fruitful in locating such records.  
Significantly, the appellant has not contented that the 
veteran had multiple myeloma during service, but rather that 
this disorder was diagnosed in 1993.  Thus, the service 
medical records, if existent, would be of minimal value in 
deciding the claim.

The RO provided the appellant with copies of the rating 
decisions and the statement of the case (SOC) and 
supplemental statement of the case (SSOC) concerning the 
determination of service connection for the claimed 
disability.  These documents noted that all of the veteran's 
records were considered including VA treatment reports and a 
May 1995 VA examination report.  The Board is unaware of any 
additional outstanding records pertaining to this issue.  As 
such, the Board finds that there has been no prejudice to the 
appellant that would warrant further development or notice, 
and the Board will proceed with appellate disposition.  
Bernard, 4 Vet. App. at 393-94.

An application for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000.  Claims for death pension, compensation, or 
dependency and indemnity compensation are deemed to include a 
claim for accrued benefits if supported by the facts of the 
case.  See 38 U.S.C.A. § 5101(b).  Accrued benefits include 
those the veteran was entitled to at the time of death under 
an existing rating or based on evidence in the file at the 
date of death.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. 
§ 3.1000(a); Ralston v. West, 13 Vet. App. 108, 113 (1999).  
In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of 
death.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  A claim must have been filed by or on behalf of the 
veteran prior to his death in accordance with 38 U.S.C.A. 
§ 5101(a).  Id.  

Entitlement to the benefit sought in an accrued benefits case 
must be established by the "evidence in the file at the date 
of death."  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  
Evidence in the file also includes the following, even if 
such reports are not reduced to writing or are not physically 
placed in the claims file until after death: (1)  service 
department records; (2)  reports of VA hospitalization; 
reports of hospitalization, treatment, or examinations 
authorized by VA; and reports of autopsy made by VA on the 
date of death.  M21-1, Part VI, Change 80 (August 2001).  VA 
is deemed to have constructive notice of all records 
generated by its agency.  See Bell v. Derwinski, 2 Vet. App. 
613 (1992); see also Ralston, 13 Vet. App. at 113 (holding 
that "the Secretary correctly states that entitlement to 
accrued benefits must be determined based on evidence that 
was either physically or constructively in the file at the 
time of the veteran's death.").  The  provisions of 38 CFR 
3.1000(d)(4) permit favorable action under 38 U.S.C.A. § 5121 
on the basis of the evidence as a whole when the evidence is 
essentially complete and in file at the time of death.  This 
eliminates certain technical requirements applicable to live 
cases, such as the certification of testimony.  The cited 
regulation provides for acceptance of evidence (including 
uncertified statements) when considered in connection with 
the identifying, verifying, or corroborative effect of the 
death certificate.  M21, supra.  Consideration of the death 
certificate is also contemplated in the regulations.  
38 C.F.R. § 3.1000(d)(4)(i).

In the present case, at the time of the veteran's death, he 
had a claim pending for entitlement to service connection for 
multiple myeloma.  As this claim was pending at the time of 
the veteran's death, the issue of accrued benefits is 
appropriate, and the question now becomes whether the 
evidence in the file at the time of the veteran's death (or 
constructively in the file) supported a claim for service 
connection for multiple myeloma.  

A review of the evidence of record at the time of the 
veteran's death reveals the following.  The veteran's 
separation qualification record shows that he performed 
duties with the 7th Cavalry in Tokyo, Japan.  He fired, 
cleaned, oiled, and repaired an M1 rifle, and other small 
arms weapons; he performed close and extended order drill; he 
took part in maneuvers, bivouacs, parades and troop 
movements; and he did guard duty.

As discussed above, the veteran's service medical records are 
not currently of record, despite attempts by the RO to obtain 
those records.  It appears that the veteran's service medical 
records were destroyed at the 1973 fire at the National 
Personnel Records Center, and that attempts to reconstruct 
those records have been unsuccessful.

Operational reports for the 7th Cavalry Regiment from June to 
December 1946 show that the unit was stationed in Tokyo.  
They do not make any reference to activities in or around 
Hiroshima or Nagasaki, or any specific reference to 
application of DDT.  The records do show involvement in 
typhus control duty.

A photograph was submitted in February 1995.  The photograph 
shows two servicemen sitting on the hood of a Jeep.  The 
Jeep's front bumper is painted with the characters, "DDT 
4."  An accompanying statement, signed by the veteran 
identifies one of the servicemen as himself.  He stated that 
he traveled all over Japan as part of the DDT unit, and was 
in and around Hiroshima, and was exposed to fall-out debris.

An October 1993 consultation report shows evaluation of the 
veteran to rule out multiple myeloma.  The examiner's 
diagnosis showed minimal symptoms, and a probable underlying 
pathology of multiple myeloma.  

Treatment records from March 1992 to March 1995 show ongoing 
treatment for multiple myeloma, including a September 1994 VA 
hospitalization, the report of which shows that the veteran 
was admitted with a history of multiple myeloma dating back 
to diagnosis in October 1993.  He was discharged in good 
condition.

The report of a May 1995 VA examination shows the veteran's 
account of being in Japan about 5 months after the Hiroshima 
bomb.  He stated that he was not in Hiroshima, but was in the 
neighboring counties.  He spent 5 months spraying houses and 
sometimes the clothing of people and of himself with DDT.  He 
did not use any respirator or protective clothing.  The 
examiner diagnosed multiple myeloma.  

The death certificate shows that the veteran died on August 
[redacted], 1996.  The stated cause of death was respiratory arrest, 
due to septic shock - septicemia, due to severe urinary tract 
infection.  Other significant conditions included pneumonia.

A February 2001 statement from the Defense Threat Reduction 
Agency states that as of March 13, 1946, the veteran was 
assigned to A Troop, 7th Cavalry Infantry Regiment at Tokyo, 
Japan, approximately 550 miles from Nagasaki and 400 miles 
from Hiroshima.  He remained with this unit until July 1, 
1946.  Morning reports indicate no relocation to Hiroshima or 
Nagasaki.

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001).  In order to prove service 
connection, a claimant must submit:  (1) medical evidence of 
a current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Certain chronic 
disabilities, such as cancer, are presumed to have been 
incurred in service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).

Service connection for diseases which are claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  Ramey v. Brown, 9 Vet. 
App. 40 (1996).  First, there are certain types of cancer 
that will be presumptively service connected under 38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 38 C.F.R. 
§ 3.311(b) (2001) provides a list of "radiogenic diseases" 
that will be service connected provided that certain 
conditions specified in that regulation are met.  Third, 
direct service connection (detailed above) can be 
established, as held by the Court of Appeals for the Federal 
Circuit in Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

According to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), 
the diseases that can be service connected in a radiation-
exposed veteran if they become manifest to a compensable 
degree at any time after discharge are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, breast, 
pharynx, esophagus, stomach, small intestine, and pancreas, 
multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, and gall bladder, primary liver 
cancer (except if cirrhosis or hepatitis B is indicated), 
cancer of the salivary gland, and urinary tract, bronchiolo-
alveolar carcinoma, cancer of the bone, brain, colon, lung, 
and ovary.

Under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(3)(i), a 
radiation-exposed veteran is one who, while serving on active 
duty, active duty for training, or inactive duty training, 
was exposed to a radiation risk activity.  Radiation risk 
activity is defined as: on-site participation involving 
atmospheric detonation of a nuclear device (without regard to 
whether the nation conducting the test was the United States 
or another nation); occupation of Hiroshima or Nagasaki 
between August 6, 1945 and July 11, 1946; or internment as a 
POW of the Japanese who was subject to the same degree of 
exposure as a member of the Hiroshima or Nagasaki occupation 
forces.  38 U.S.C.A. § 1112(c)(3); 38 C.F.R. § 
3.309(d)(3)(ii).

According to 38 C.F.R. § 3.311, in all claims in which it is 
established that a radiogenic disease became manifest after 
service, but not to a compensable degree within the 
presumptive periods prescribed in §§ 3.307 and 3.309, and it 
is contended that that disease was the result of exposure to 
ionizing radiation, an assessment will be made as to the size 
and nature of the radiation dose or doses.  For purposes of 
38 C.F.R. § 3.311 the term "radiogenic disease" means a 
disease that may be induced by ionizing radiation and shall 
include the following: all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; thyroid cancer; breast 
cancer; lung cancer; bone cancer; liver cancer; skin cancer; 
esophageal cancer; stomach cancer; colon cancer; pancreatic 
cancer; kidney cancer; urinary bladder cancer; salivary gland 
cancer; multiple myeloma; posterior subcapsular cataracts; 
non-malignant thyroid nodular disease; ovarian cancer; 
parathyroid adenoma; tumors of the brain and central nervous 
system; cancer of the rectum; lymphomas other than Hodgkin's 
disease; prostate cancer; and any other cancer.  38 C.F.R. § 
3.311(b)(2).

The Board finds that the evidence of record at the time of 
the veteran's death is insufficient to show entitlement to 
service connection for multiple myeloma.  Although the 
evidence shows that the veteran was diagnosed with multiple 
myeloma, which is included in the list of radiogenic diseases 
enumerated in 38 C.F.R. § 3.309, the evidence does not show, 
nor does the appellant contend that the veteran was engaged 
in a radiation risk activity as defined for presumptive 
service connection by 38 C.F.R. § 3.309.  There is no 
evidence showing that the veteran was engaged in on-site 
participation involving atmospheric detonation of a nuclear 
device, or occupation of Hiroshima or Nagasaki between August 
6, 1945 and July 11, 1946.  Further, at the time of the 
veteran's death, there was no evidence to show any exposure 
to radiation for purposes of direct service connection for a 
radiogenic disease under 38 C.F.R. § 3.311.  A report from 
the Defense Threat Reduction Agency shows that the veteran's 
unit was stationed 550 miles from Nagasaki and 400 miles from 
Hiroshima.

The Board must also address the evidence under the provisions 
of 38 C.F.R. § 3.303.  While the veteran's service medical 
records are not of record, the evidence does not show, nor 
does the appellant contend that the veteran's multiple 
myeloma was diagnosed or noted in service.  In regard to the 
post service evidence for purposes of 38 C.F.R. § 3.303(d), 
the evidence reflects that the veteran's multiple myeloma was 
diagnosed in October 1993.  The evidence of record including 
VA outpatient treatment records, hospitalization records and 
a VA examination contains no indication or medical opinion 
attributing the veteran's multiple myeloma to any incident of 
the veteran's active service.  

The Board notes the appellant's contention that the veteran 
participated in application of DDT while in Japan; the 
appellant specifically contends that exposure to DDT caused 
the veteran's death.  The primary evidence in support of her 
contention comes from the picture submitted by the veteran, 
showing a serviceman purported to be the veteran seated on a 
Jeep marked with the characters "DDT."  The Board also 
notes evidence showing that the veteran's unit was involved 
in typhus control operations in Japan.  The Board finds that 
it need not reach a decision on the sufficiency of the 
evidence in regard to the veteran's exposure to DDT, as no 
medical evidence has been submitted to establish or indicate 
that the veteran's multiple myeloma was caused by exposure to 
DDT.  Without medical evidence linking the veteran's multiple 
myeloma to DDT exposure, service connection cannot be 
granted, even if exposure to DDT in service is shown or 
conceded.

Moreover, as claims for accrued benefits are based on 
evidence in the file (or constructively in the file) at the 
time of the veteran's death, the Board is not free to 
consider any evidence generated after the veteran's death in 
August 1996.  

In short, the Board finds that the record at the time of the 
veteran's death did not establish that he was entitled to 
service connection for multiple myeloma.  As such, the 
requirements for accrued benefits have not been met, and the 
claim is denied.  



ORDER

Entitlement to service connection for multiple myeloma, for 
purposes of accrued benefits, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

